Exhibit 10.2

 

LOGO [g17758img001.jpg]   LOGO [g17758img002.jpg]

Letter of Understanding between Accentia Biopharmaceuticals, Inc. and Respirics,
Inc.

This memo is in regard to the Amended and Restated Distribution and Supply
Agreement (“the Agreement”) effective as of August 12, 2005, pursuant to which
Respirics granted to Teamm Pharmaceuticals, Inc. (“TEAMM”) now Accentia
Pharmaceuticals, a wholly owned subsidiary of Accentia Biopharmaceuticals, Inc
(“Accentia”), the right to distribute Respirics’ MD Turbo® product (the Product)
in the United States (US), and Respirics agreed to supply such product to Teamm
in exchange for certain consideration. Based upon mutual agreement and in light
of the current status of the sales and distribution of the product, Respirics
and Accentia believe that it is desirable to enter into this supplemental
understanding in order to evaluate the future course of this relationship.

While it is Accentia’s desire to continue to market and sell the product, it is
accepted that this exclusive distribution arrangement, in its present form, may
not be optimal for Respirics. In recognition of this fact, Accentia hereby
consents to the waiver of any of the non-disclosure provisions contained in
paragraph 9.1 of the agreement and grants consent to Respirics to put forth
efforts toward obtaining an alternative and/or additional distribution partner,
that may result in the reduction and/or termination of any and all rights of
Accentia to distribute the product in the US. In this regard, Accentia agrees to
cooperate with Respirics in its efforts to find an alternative and/or additional
distribution partner in the US, which Respirics deems in its sole judgment to
provide more comprehensive distribution of the product.

Respirics agrees that it will provide Accentia with 60 days advance written
notice of Respirics’ decision to enter into an alternative distribution or sale
agreement which will result in termination or curtailment of Accentia’s rights
to distribution and marketing in the United States. Accentia agrees that
following such notice and the expiration of such 60 days notice period, the
Amended and Restated Distribution and Supply Agreement shall terminate, or at
the option of Respirics, made non-exclusive. Upon such termination and
verification of the quantities of remaining inventory, Respirics shall refund
all amounts paid to Respirics by Accentia for non-distributed inventory of
products with remaining shelf life, currently in the DDN distribution center in
Memphis, TN and those units being stored overseas in Hong Kong with a minimum of
two years remaining battery

 



--------------------------------------------------------------------------------

shelf life and be entitled to purchase any remaining products in Accentia’s (or
its affiliates) control at the amount originally paid to Respirics by Accentia
for such products. Accentia agrees to cease distribution and promotion, or at
the option of Respirics to enter into negotiation as to a new non-exclusive
arrangement, at that time.

Respirics acknowledges that Accentia will not be bound to the minimum purchase
commitments in the Agreement. In exchange, Accentia acknowledges that Respirics
has no existing or future supply or delivery obligations under the Agreement
except as mutually agreed and accepted by both parties in writing. Both parties
agree to waive their rights to litigation regarding the Agreement.

Understood Agreed and Accepted:

 

Respirics, Inc.

/s/Gilbert S. Mott, Jr.

Gilbert S. Mott, Jr. President and CEO Date May 10, 2007 Accentia
Biopharmaceuticals, Inc.

/s/ Francis E. O’Donnell, Jr.

Frank E. O’Donnell, Jr. M.D. Chairman and CEO Date May 10, 2007 Accentia
Pharmaceuticals, Inc.

/s/Alan Pearce

Alan Pearce CFO Date May 10, 2007

 

Confidential